Citation Nr: 1647127	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-04 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a mechanical lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel



INTRODUCTION

The Veteran has active duty service with the United States Army from March 1981 to June 1981, from September 1997 to May 1998, and from January 2003 to July 2007.

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal for an increased initial rating for his mechanical lumbar spine disability has previously been before the Board.  In April 2015, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 10 percent disabling.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims ("Court").  In a June 2016 Joint Motion for Remand ("JMR"), the Court vacated the Board's denial and remanded this issue.  Unfortunately, as will be discussed in greater detail below, the Board finds that an additional remand is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased initial rating of his mechanical lumbar spine disability.

In a June 2016 JMR, the Court vacated the Boards April 2015 decision and remanded this issue.  First, the parties to the JMR agreed that the Board did not obtain and discuss relevant VA treatment records from the Houston VA Medical Center, dated January 27, 2010 through May 20, 2014.  Specifically, the parties noted these records were "listed as evidence and considered" in a May 2014 Supplemental Statement of the Case.  Despite this notation, these records were not discussed within the April 2015 Board decision and do not appear within the Veteran's claims file.  As such, the Board must remand this issue in order to obtain these treatment records.  

The VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain these Houston VA Medical Center records, dated January 27, 2010 through May 20, 2014 and associate them with the Veteran's claims file.  Furthermore, as this appeal is already being remanded for a new VA examination and procurement of missing treatment records, the Board notes that the Veteran's Virtual VA e-folder does not currently contain any treatment records dated after January 2010.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  As such, the AOJ should obtain and associate with the claims file any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification.  

Second, the parties to the June 2016 JMR agreed that the Board did not provide an adequate statement of reasons for finding that the May 2014 VA examination report was adequate upon which to base a decision.  Specifically, the parties agreed the VA examination report contained conflicting findings regarding the functional impact of the Veteran's mechanical lumbar spine disability. 

In addition to this JMR decision, the Board finds the examination was not fully adequate.  Specifically, subsequent to the May 2014 VA examination, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the lumbar spine does not have an opposite joint, the Court's holding in Correia nevertheless requires that there be testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

A review of the claims file reveals that neither the May 2014, December 2007, or May 2006 VA examinations, nor VA or private treatment records demonstrate range of motion testing for the lumbar spine in passive motion, weight-bearing, and nonweight-bearing situations.  Therefore, the Board finds that this issue must be remanded to afford the Veteran another VA examination because the above information is not found in the VA examinations already conducted in connection with his appeal.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the following VA treatment records and associate them with the claims file, contacting the Veteran if necessary for any clarification required to identify certain records:  

(A)  VA treatment records from the Houston VA Medical Center, dated January 27, 2010 through May 20, 2014; and

(B)  Any VA treatment records from the Houston VA Medical Center, dated after May 20, 2014;

All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file. 

2.  The AOJ should obtain any updated private treatment records, contacting the Veteran if necessary for any clarification required to identify certain records. 

3.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA lumbar spine examination to ascertain the current severity and manifestations of the Veteran's service-connected mechanical lumbar spine disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement on the effect of the Veteran's service-connected mechanical lumbar spine disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA lumbar spine examination must include range of motion testing for the joints involved in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.
If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the lumbar spine, he or she should clearly explain why that is so.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA lumbar spine examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA lumbar spine examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the lumbar spine.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




